              Case 1:18-cv-01117-CKK Document 37 Filed 10/24/18 Page 1 of 1

                                                                                                             CO226
                                                                                                         Rev. 6/2018

                  UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                           FOR THE DISTRICT OF COLUMBIA


   KASIM KURD, et al.,
                              Plaintiff(s)

        vs.                                                                             1:18-CV-01117-CKK
                                                                      Civil Action No.: ------

    THE REPUBLIC OF TURKEY, et al.,
                      Defendant(s)


                             AFFIDAVIT REQUESTING FOREIGN MAILING

       I, the undersigned, counsel of record for plaintiff(s), hereby request that the Clerk mail a copy of the
summons and complaint   (and notice of suit, where applicable) to (list name(s) and address(es) of defendants):

                                     THE REPUBLIC OF TURKEY
                                     c/o Turkish Ministry of Foreign Affairs
                                     Dr. Sadik Ahmet Cad.
                                     No:8 Balgat /Ankara, Turkey 06100


by: (check one)                □ certified or registered mail, return receipt requested
                               □ DHL
                               □ Fed Ex
                               X
pursuant to the provisions of: (check one)
                               □ FRCP 4(±)(2)(C)(ii)
                               D
                               X      28 U.S.C. § 1608(a)(3)
                               □ 28 U.S.C. § 1608(b)(3)(B)
                              D       28 U.S.C. § 1608(a)(4)

       I certify that this method of service is authorized by the domestic law of (name of country):
------------------------�   N/A                                               and that I obtained this information
by contacting the Overseas Citizens Services, U.S. Department of State.

                                                                      /s/ Agnieszka Fryszman
                                                                                (Signature)
                                                                Agnieszka M. Fryszman, DC Bar No. 459208
                                                                COHEN MILSTEIN SELLERS & TOLL
                                                                PLLC
                                                                1100 New York Ave., N.W.
                                                                East Tower, Suite 500
                                                                Washington, DC 20005
                                                                Tel: (202) 408-4600
                                                                Fax: (202) 408-4699
                                                                afryszman@cohenmilstein.com
